Title: From James Madison to Albert Gallatin, 8 October 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, Octr: 8th: 1808.

Be pleased to issue your Warrant on the appropriations for Barbary Intercourse, for two hundred, two dollars & 15/100, in favor of Messrs. Wadsworth & Butler, the holders of the enclosed bill for that amount, drawn upon me, the 22 June last, by John Gavino Esqr, Consul of the United States at Gibraltar, who is to be charged & held accountable for the same.  I am &c.

James Madison.

